United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 30, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10338
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BOA TOAN GIA LE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:04-CR-277-ALL-P
                      --------------------

Before REAVLEY, JOLLY, and OWEN, Circuit Judges.

PER CURIAM:*

     Boa Toan Gia Le appeals his conviction for being a felon in

possession of a firearm and his sentence of 42 months of

imprisonment and three years of supervised release.     Le asserts

that the evidence was not sufficient to establish that he

possessed a firearm.   Le argues that the evidence tended to give

equal or nearly equal circumstantial support to the theory that

another person possessed the firearm.   Le contends that his

statement that a woman handed him the firearm cannot be relied


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10338
                                -2-

upon as proof of his guilt because he was intoxicated and could

not have knowingly and voluntarily made the statement.

     We review a challenge to the sufficiency of the evidence to

determine “whether a reasonable trier of fact could have found

that the evidence established guilt beyond a reasonable doubt.”

United States v. Butler, 429 F.3d 140, 151 (5th Cir. 2005)

(citation and internal quotation marks omitted).    The direct

evidence produced by the Government from eyewitnesses to the

incident was sufficient for the jury to find Le guilty of

possession of a firearm.   See id. (jury retains sole

responsibility for determining weight and credibility of

evidence).

     Le contends that the district court engaged in impermissible

multiple counting in determining his criminal history category.

Le argues that, as a result, his criminal history category

overstated the seriousness of his criminal history.

     A district court’s calculation of a defendant’s criminal

history category is a finding of fact, which we review for clear

error.   United States v. Martinez-Moncivais, 14 F.3d 1030, 1038

(5th Cir. 1994); see Butler, 429 F.3d at 153 & n.6; United States

v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.), cert. denied,

126 S. Ct. 268 (2005).

     Le has provided no authoritative support for his argument

that the district court engaged in impermissible multiple

counting under U.S.S.G. § 4A1.1(a), (d), and (e).    The Guidelines
                           No. 05-10338
                                -3-

expressly sanction the addition of criminal history points under

U.S.S.G. § 4A1.1(d) and (e).   See U.S.S.G. § 4A1.1(e), comment.

(n.5).   Le has not identified any Guideline section that

prohibits the addition of criminal history points that occurred

in his case.   See United States v. Kings, 981 F.2d 790 (5th Cir.

1993) (sanctioning the addition of three points under U.S.S.G.

§ 4A1.1(d) and (e)); United States v. Hawkins, 69 F.3d 11 (5th

Cir. 1995) (double counting is prohibited only if the particular

guideline at issue specifically forbids it).   The district

court’s finding that increases under U.S.S.G. § 4A1.1(a), (d),

and (e) applied in Le’s case was not clearly erroneous.     See

United States v. Shipley, 963 F.2d 56, 58 (5th Cir. 1992).

Accordingly, the judgment of the district court is AFFIRMED.